UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Annual Report September 30, 2013 www■kmpartnersfunds■com KIRR, MARBACH PARTNERS VALUE FUND “What worries you, masters you.” —John Locke (English philosopher) November 15, 2013 Dear Fellow Shareholders: We are pleased to report U.S. stocks continued their ascent in 2013.Further, Value Fund’s performance was ahead of its benchmarks (S&P 500, Russell 3000) for all of the periods ending September 30, 2013 from one-year to Since Inception (December 31, 1998).We’d guess if you told most investors at the start of 2013 U.S. stocks would be up about 20% by the end of September, they would have taken that result in a heartbeat.This is not to imply the path higher has been smooth and without some harrowing twists and turns.Indeed, investors find themselves yet again on tenterhooks as the latest version of the Washington budget follies plays out. Annualized returns ending Value Fund(1) Russell 3000(2) S&P 500(3) September 30, 2013 Total Return Index Index One-year 29.53% 21.60% 19.34% Two-years 33.14% 25.83% 24.65% Three-years 21.89% 16.76% 16.27% Five-years 14.90% 10.58% 10.02% Ten-years 8.82% 8.11% 7.57% Since Inception (December 31, 1998) 7.95% 4.73% 4.05% The Fund’s Gross Expense Ratio and Net Expense Ratio were 1.66% and 1.45% respectively, according to the Prospectus dated January 28, 2013.Until February 28, 2014, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. Regarding the current budget crisis and accompanying government shutdown, we’d make a couple observations.First, investors appear to have become somewhat “immunized” against the seemingly never ending series of debt ceiling-default/credit rating decline/budget/fiscal cliff crises caused by the highly polarized and massively dysfunctional state of our political situation.It’s unfortunate, but we’ve seen this movie where our polit- 1 KIRR, MARBACH PARTNERS VALUE FUND ical “leaders” take our country to the precipice several times now.Second, signs of strength in the U.S. economy continue to improve and broaden, which could make it less susceptible to outside shocks.Third, unlike our political crises during 2011-2012, the European Debt Crisis seems to have calmed.Finally, we’ve stated before we think our excellent long-term record demonstrates we’re very good at analyzing companies and finding stocks selling at a discount to intrinsic value.Indeed, this type of micro-analysis is the basis of value investing.However, while we certainly pay attention to the “big-picture,” we’ve never spent a lot of time trying to forecast unknowable macro-factors, such as the outcome of political processes. Given the strong move higher, we think the overall U.S. stock market is approaching fair value.While it is becoming more challenging to find stocks with attractive risk/reward characteristics, we still like what we own and remain fully invested.Additionally, we still hope to be able to find and exploit value in “special situations” like spin-offs and reorganizations.We understand the markets are always subject to “headline risk.”However, while it seems the bad stuff gets all of the media attention, we think there are positive undercurrents that are being undervalued by investors. “the Role of Confidence” We think Howard Marks, Chairman and co-founder of Oaktree Capital Management, is a bright guy and makes a lot of sense.The heading of this section is the title of Marks’ most recent memo to his clients.Marks said: “I have long been impressed by the role of confidence in an economy.In fact, I’ve written in the past—exaggerating only slightly—that sometimes I think confidence is all that matters.I consider its impact to be significant, pervasive, self-reinforcing and self-fulfilling. The primary impact of confidence on the economy is simple.If people think the economic future will be good, they’ll spend and invest…thus things will be good. • Consumers’ optimism will translate into incremental demand for goods, adding to GDP. • Consumer buying will convince businesses to invest in expanded facilities and additional workers in order to keep demand growing. • Businesses’ investment in plant and workers will add to GDP. • Newly hired workers will have money to spend, and their buying will add further to the cycle. • The reports of confidence-fueled increases in GDP and other positive mentions of the economy in the media will reinforce this virtuous circle of optimism: back to step one. So, just like the wealth effect, increased confidence makes people and businesses spend more, and this in turn cycles back into the economy.Confidence leads to spending; spending strengthens the economy; and economic strength buttresses confidence.It’s a circular, self-fulfilling prophecy.” Marks also notes confidence tends to swing like a pendulum between optimism and pessimism.At the optimistic extreme, only good outcomes are possible and there is nothing but blue sky ahead.At the negative extreme, only bad outcomes are possible and doom and gloom are pervasive.As noted above, both optimism and pessimism can be self-fulfilling as positive and negative feedback loops push the pendulum farther in one direction or the other. 2 KIRR, MARBACH PARTNERS VALUE FUND Five years ago, at the depth of the financial crisis, the pendulum had swung about as far to the pessimistic side as possible.Armageddon was at our doorstep as we stared down into the abyss.The pendulum has gradually begun to swing back towards “normal.”Surveys indicate private sector business leader confidence continues to increase.Similarly, consumer confidence is growing.U.S. household net worth has reached an all-time high as stock and housing prices have gained.At the same time, the U.S. household debt service burden has reached an all-time low as Americans paid down debt and took advantage of historically low borrowing rates.Finally, gasoline prices have dropped sharply.AAA reports the current national average for regular is $3.39/gallon, down $0.39/gallon from a year ago.According to Business Insider, as a rule of thumb, each penny change in a gallon of gas translates into about $1.4 billion, so a drop of 39 cents represents a huge boost to consumer pocketbooks. Update on the Fed’s “Tapering” In late June, Fed Chairman Bernanke indicated the Fed was becoming more confident in the sustainability of the economic recovery.Further, if subsequent data was consistent with the Fed’s expectation of continued improvement, then the Fed would be in a position to curtail (later in 2013) and eventually eliminate (sometime in 2014) its monthly purchases of US Treasury and mortgage-backed bonds (aka “quantitative easing”).In other words, the Fed signaled to investors the economic conditions precedent to the “tapering” of its emergency, crisis-induced program of quantitative easing. The yield on the 10-year U.S. Treasury bond rose steadily from about 2.18% just prior to the announcement to 3% in early September, as stronger economic data led to the widespread expectation the Fed would announce the start of the “tapering” after its meeting on September 18.Long-term mortgage rates surged more than a full percentage point during this same period. In a surprising move, the Fed announced it had decided not to start tapering.It’s possible the Fed “blew it” by mis-signaling its intentions to investors.Alternatively, perhaps the Fed determined the economic data was not yet strong and/or consistent enough to warrant a change.It’s also conceivable the Fed saw the budget train wreck about to occur in less than two weeks and decided not to act. Percent Change in Top Ten Holdings from Book Cost (as of 9/30/2013) 1. Portfolio Recovery Associates, Inc. +218.2% 6. Liberty Media Corporation-A +156.6% 2. NCR Corporation +156.2% 7. WABCO Holdings, Inc. +342.6% 3. Alliance Data Systems Corp. +187.5% 8. LyondellBasell Industries NV +260.0% 4. Rosetta Resources, Inc. +218.5% 9. Innospec, Inc. +34.7% 5. Ascent Capital Group LLC +228.8% Cognizant Technology Solutions +322.1% Performance quoted represents past performance and is no guarantee of future results. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. 3 KIRR, MARBACH PARTNERS VALUE FUND Summary While we’re pleased with our absolute and relative performance for the fiscal year ending September 30, 2013, our goal isn’t to generate great performance for one year; it’s to generate outstanding performance over the next 10-20 years.In other words, we view investing as a marathon, not a sprint. As Marks says, “It’s easier to know what to do at the extremes than it is in the middle ground, where I believe we are today.When there’s nothing clever to do, the mistake lies in trying to be clever.Today it seems the best we can do is invest prudently in the coming months, avoiding aggressiveness and remembering to apply caution.”We couldn’t agree more. Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Past performance is not a guarantee of future results. Please refer to the Schedule of Investments for complete fund holdings information. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 4 KIRR, MARBACH PARTNERS VALUE FUND Value of $10,000 Investment (Unaudited) This chart assumes an initial investment of $10,000. Performance reflects fee waivers in effect. In the absence of fee waivers, total return would be reduced. Past performance is not predictive of future performance. Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to September 30, 2013 September 30, 2013 September 30, 2013 September 30, 2013 Kirr Marbach Partners Value Fund 29.53% 14.90% 8.82% 7.95% Russell 3000 Index** 21.60% 10.58% 8.11% 4.73% S&P 500*** 19.34% 10.02% 7.57% 4.05% * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – September 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2013 – September 30, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/13 9/30/13 4/1/13 – 9/30/13(1) Actual Hypothetical (5% return before expenses) 1,000.00 1,017.80 7.33 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45% multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. The annualized expense ratio prior to expense reimbursement was 1.51%. 6 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets September 30, 2013 Top Ten Equity Holdings as of September 30, 2013 (% of net assets) Portfolio Recovery Associates, Inc. % NCR Corp. % Alliance Data Systems Corp. % Rosetta Resources, Inc. % Ascent Capital Group, Inc. – Class A % Liberty Media Corp. – Class A % WABCO Holdings, Inc. % LyondellBasell Industries NV – Class A % Innospec, Inc. % Cognizant Technology Solutions Corp. – Class A % 7 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments September 30, 2013 Number of Shares Value COMMON STOCKS - 99.2% Basic Materials - 9.6% Innospec, Inc. $ LyondellBasell Industries NV- Class A NewMarket Corp. Communications - 13.0% ARRIS Group, Inc. * Liberty Media Corp.- Class A * NeuStar, Inc.- Class A * News Corporation- Class A * Time Warner Cable, Inc.- Class A Tribune Co. * Consumer Cyclical - 9.3% AutoZone, Inc. * Coach, Inc. Dollar Tree, Inc. * Dominion Diamond Corp. * Pier 1 Imports, Inc. Consumer Non Cyclical - 12.2% ADT Corp. Alere, Inc. * Alliance Data Systems Corp. * Ascent Capital Group, Inc.- Class A * Covidien PLC Energy - 8.2% Ensco PLC- Class A EPL Oil & Gas, Inc. * Rosetta Resources, Inc. * Financial - 11.3% American International Group, Inc. ING U.S., Inc. Markel Corp. * Portfolio Recovery Associates, Inc. * Industrial - 17.8% Canadian Pacific Railway Ltd. EMCOR Group, Inc. EnerSys KBR, Inc. MasTec, Inc. * Titan International, Inc. Tyco International Ltd. WABCO Holdings, Inc. * Technology - 17.8% Cognizant Technology Solutions Corp.- Class A * eBay, Inc. * NCR Corp. * Open Text Corp. * Oracle Corp. Tessera Technologies, Inc. Yahoo! Inc. * TOTAL COMMON STOCKS (Cost $34,475,560) SHORT TERM INVESTMENT - 1.0% Fidelity Institutional Money Market Portfolio, 0.04%** TOTAL SHORT TERM INVESTMENT (Cost $680,163) Total Investments (Cost $35,155,723) - 100.2% Other Assets and Liabilities, Net - (0.2)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ** Rate in effect as of September 30, 2013. See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities September 30, 2013 ASSETS: Investments, at current value (cost $35,155,723) $ Dividends receivable Receivable for Fund shares sold Prepaid expenses Interest receivable 33 Total Assets LIABILITIES: Payable for capital shares redeemed Payable to Adviser Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value and offering price per share(1) $ A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase. Statement of Operations Year Ended September 30, 2013 INVESTMENT INCOME: Dividend income (net of withholding of $23,914) $ Interest income Total Investment Income EXPENSES: Investment Adviser fees Distribution fees Legal fees Transfer agent fees Administration fees Federal & state registration fees Fund accounting fees Audit fees Custody fees Directors fees Postage & printing fees Other Total expenses before reimbursement Less: Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gains on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 OPERATIONS: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets resulting from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including undistributed net investment loss of ($387,211) and ($207,010), respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 10 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. Year Ended September 30, PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income — — — ) — Dividends from net capital gains — Total distributions — — — ) — Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % )% SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % 1 After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )% )% )% )% % After expense reimbursement )% )% )% )% % Portfolio turnover rate 21
